Opinion issued March 31, 2015




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-15-00235-CV
                           ———————————
    IN RE iWORKS PERSONNEL, INC., LUIS TREVINO, AND HAYDEE
                      GUTIERREZ, Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION1

      In this original proceeding, Relators iWorks Personnel, Inc., Luis Trevino,

and Haydee Gutierrez seek mandamus relief from the trial court’s February 20,

2015 Order denying iWorks Personnel, Inc.’s Plea to the Jurisdiction. The petition




1
      The underlying case is Southwood Place Recreation Ass’n and Keysha Booker v.
Southwood Place Patio Homes Cmty Ass’n, Inc. and S. Arjumand Mubaarak, Cause No.
2013-047353, in the 190th Judicial District Court of Chambers County.
for writ of mandamus is DENIED.         All pending motions are DENIED AS

MOOT.


                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Brown and Lloyd




                                       2